Messmore, J.,
dissenting.
I respectfully dissent from the majority opinion. The record discloses that the Central Market operates a. retail grocery and wholesale and retail meat market in connection therewith, and is directly across from Harkert’s restaurant. The wholesale meat department is located in the northwest corner of the building and is partitioned off from 'the retail business. The entrance to the wholesale meat department is located at the west end of the building, and the entrance to the loading dock or elevator room, the scene of the accident, is at the east end of the building. There is a room used for storage adjoining the wholesale meat department in the back of the store. No business is transacted in this room. Through this back room to the northeast corner of the building is an elevator room which is partitioned off on its east and west sides, and there is a door leading into the elevator room from the south and an iron door to the north, which leads into the alley. The west door into the wholesale meat department is about a foot from the level of the ground. The east door through which the plaintiff proceeded slides up and down and is built up from a platform.
On occasions certain customers of the Central Market were privileged to obtain merchandise on Sunday, either by calling or coming to the store. This merchandise had been furnished to Harkert’s restaurant on a few occasions on a Sunday. When employees of the restaurant went to the Central Market to procure merchandise, they would go to the west door and rattle it, in an attempt to attract attention in the market. Failing on one occasion, an employee went to the front door and was admitted. There is no evidence that any Harkert employee had ever entered the east door in the elevator room on any occasion other than the morning in question.
*366In this connection I call attention to the testimony of the witness F. L. Hogan, who testified that his business was “Packing house and trucking,” meaning he worked for Armour & Company, and in addition did some trucking with his own truck and a helper, employed by him, to pick up rubbish and trash from various places in Omaha, which he had been doing for three years or more. To the question: “And were you employed by the Central Market as an employee to do any work inside of the store or anything like that?” he answered: “No; I wasn’t. Q. You were simply employed by the Central Market to come around and pick up the trash and the rubbish from the store? A: That’s right. Q. And how often did you do that ? A. Three times a week in the summer, and about once in the wintertime. Q. And did you do this work on Sunday? A. Sunday mornings. Q. And were you engaged in that work and doing that work on Sunday, October 27, 1940? A. Yes; I was. * * * Q. So, as I understand it, the trash is gotten together in boxes by somebody employed in the store? A. Yes. Q. And you and your helper go up the elevator and get these boxes and bring them down and load them on your truck? A. On the truck.”
With reference to the alleged invitation to the plaintiff to enter the defendant’s premises, the witness Hogan testified further: “A. I was standing in the alley breaking up some boxes, tying them together, cardboard boxes that I threw out of the load, as the other boy went on to take care of the rubbish. * * * Q. Now, after you had completed your work and your truck had gone, you say you had come out in the alley? A. Yes, I was in the alley at the time. Q. And what did you do so far as the door is concerned? A. Well, when I finished loading I pulled the door down to within about two or three feet, or two and a half feet- of closing. * * * Q. Now, while you were out in the alley tying up these bundles of paper or cardboard for yourself, did you notice or hear anybody at the west door of the Central Market? A. Yes; the west door, I saw a young man standing there, knocking on the west door of the Central *367Market. Q. And where were you with respect to this east entrance that you had come out of? A. * * * I guess, two or three feet from the east entrance. * * * Q. What, if anything, did you do or say to the boy who was by the door? A. Well, he was knocking on the door, and I told him, I says, ‘You’ll have to come to this door and call the elevator man.’ ”
On cross-examination this witness testified: “Q. What you do is, you go down there with your truck, and then you start working on the inside of the building gathering up this stuff and hauling it out? A. No; I don’t gather it up, it’s already gathered up. I only go up and put the boxes on the elevator and bring it out. Q. Do they help you carry it down? A. No; I furnish my own help. Q. You carry it out by yourself? A. Yes. * * * Q. And then'you saw this Harkert boy. You knew he was a Harkert boy, didn’t you? A. No, I didn’t. Q. Did you know who he was? - A. I did not. * * * Q. • And you said to him to come over to the other door and get the elevator operator? A. I told him to call the elevator operator at the east door. Q. Well —A. I told him if he wanted to get in he would have to call the elevator operator from this door. That’s the way it was.” It will be observed from this testimony that this witness was not an employee of the Central Market.
An employee is a person under contract of hire, express or implied, oral or written, usually applied to a trade or vocation, under the direction of the employer, with the sole right of management of the work being done for the employer by an employee. The essential elements are that the employer have control and direction, not only of the employment to which the contract relates, but to all of its details, and shall have the right to employ at will, and for proper cause discharge those who serve him. 18 R. C. L. 490, sec. 1; 30 C. J. S. 226 et seq.
Obviously, the Ceneral Market did not control Hogan’s work and business, or direct him. He was not an employee of the Central Market. He was not a clerk, an elevator operator, or butcher; he had his own business, — hauling *368trash, with his own truck and helper, for different customers.
The testimony of Hogan, quoted above, fails, in any event, to show that he invited the plaintiff to enter the premises of the Central Market. He specifically told the plaintiff to call the elevator man from this east door. He did not tell him to go inside of the defendant’s place of business. This is not an invitation, and the only way in which the plaintiff would be privileged to enter the defendant’s business premises, under the circumstances, would be by the invitation, express or implied, of an employee. If the majority opinion stands, then any person not employed in or connected with the business, who happens to be near the premises doing some work, may invite a person to come into a business establishment through any entrance, to transact business, and if such person enters the premises and is injured therein the person or persons .conducting the business may have to respond in damages, because, under such circumstances, the injured person was an invitee.
The majority opinion cites Jewison v. Dieudonne, 127 Minn. 163, 149 N. W. 20, as a case closely in point. While there is some discussion in this case involving a partnership arrang-ement, I desire to call attention to the following facts therein: On the day of the accident plaintiff entered the building through a rear door for the purpose of exchanging some mower repairs he had obtained on the previous day. He was injured. He was familiar with the premises and their uses, and he and others had frequently entered the building through the rear for the purpose of transacting business in the front. It is observed that in the Jewison case there was an open invitation for any customer to enter the rear door of defendant’s premises to proceed to the front, to the office, for the purpose of purchasing merchandise. That is not the instant case.
Heavy reliance is placed in the majority opinion on the case of Chichas v. Foley Bros. Grocery Co., 73 Mont. 575, 236 Pac. 361. In that case defendant company was engaged in the wholesale grocery business and had a manag*369er in charge. The plaintiff, together with his brother, had for a long time been engaged in the retail grocery business, was a steady customer of and had purchased groceries and supplies from the defendants. In his dealings with them he had been accustomed to send an employee, with a truck, to their place of business, to obtain such groceries and supplies as were needed in his retail establishment from timé to time, and prior to the date of his injury plaintiff had never visited the defendants’ establishment, although he was expressly invited by the defendants’ manager to call at their place of business. The court said: “In this field of the law as to liability for negligence, the decisions are numerous, but in each cáse the particular fact features control as to the proper category in which it must be placed in application of well-settled principles. The general rule deducible from the authorities, * * * is clearly stated in 20 R. C. L. p. 66, as follows: ‘A merchant or shopkeeper who maintains warerooms for the exhibition and sale of goods impliedly solicits patronage, and one who accepts the invitation to enter is not a trespasser nor a mere licensee, but is rightfully on the premises by invitation, and entitled to all the rights of invited persons.’ ” In the second paragraph of the syllabus the court held:
“The duty of a proprietor of premises to exercise reasonable care towards the safety of an invitee applies only to' that portion to which the invitee would be likely to go, and in the case of a business invitee only to such parts of the building as are used for the actual conduct of the business, and the use of the premises by the invitee must be to advantage of the inviter or to the mutual advantage of both parties.”
It will be noted that in the foregoing case the plaintiff had an express invitation by the manager of defendants’ wholesale grocery company to visit the premises. That is not the instant case. The following cases are cited in the majority opinion as supporting plaintiff’s case,’ which we briefly discuss.
In St. Louis, I. M. & S. Ry. Co. v. Wirbel, 104 Ark. 236, *370149 S. W. 92, Harry Wirbel, a minor, by Ms mother as next friend, brought an action for personal injuries, alleged to have been received on account of the negligence of the defendant by reason of the collapse of a coal hoisting machine on premises in its yards. Wirbel was a locomotive engineer. He went to the yards of the. railroad company at MeGehee, Arkansas, to procure employment. He was not acquainted with any person in McGehee, and the morning after his arrival he accosted a negro near the station and asked directions to the master mechanic’s office. He went to the office and inquired of the office man for the master mechanic, without disclosing his purpose for desiring to see him. He was informed that the master mechanic was not in, but was somewhere in the yards; that “he could probably find him there.” This statement was made by an employee of the railroad company who was in the office. In his search for the master mechanic Wirbel came to a coal chute, not knowing what it was, looked in the door, spoke to the operator of the hoisting machine, another employee of the company, and was just on the point of asking for the master mechanic when the machinery broke, fell on him and injured him. It was stated in the opinion: “If the master mechanic had authority to employ locomotive firemen and was accustomed to do so at his office or anywhere in the yards where he might be found, and his office man directed appellee to see him in the yards, in so doing he still had the right to rely upon the invitation and the duty of appellant to exercise ordinary care to protect him from injury.” The above case presents a factual situation distinct from the instant case.
In Pauckner v. Wakem, 231 Ill. 276, 83 N. E. 202, the appellants had the goods of the Chicago Tribune Company stored in a warehouse. As disclosed by the opinion: “It must have been within the contemplation of the appellants when these goods were received into their warehouse, that sooner or later a delivery of them would have to be made to the owner of the goods. The delivery of the goods by appellants and the receipt thereof by the Chicago Tribune *371Company was a matter of business which was of mutual interest to the parties. The duty of appellants to the servant of their customer was the same as to the customer himself. When appellee and Carpenter went to appellants’ warehouse for the purpose of removing the goods of the Chicago Tribune Company, the appellants owed these servants the same duty that would have been due to the president or general manager of the Chicago Tribune Company had he called in person for the goods.” The evidence showed that the goods were stored on the east side of the passway, down to and beyond the elevator shaft, into which appellee fell. The court said: “The invitation to go there for the goods must be held broad enough to 'include all the space occupied by the goods, together with necessary passways in and out of the warehouse. The unguarded elevator shaft into which appellee fell was located immediately in the open space or passway through which one would necessarily have to pass in order to get to the goods stored immediately east and south of the elevator.”
That part of the premises entered by the plaintiff in the instant case was a separate and distinct room, where there was no merchandise which he could obtain and purchase. Not one of the employees of Harkert’s restaurant had ever purchased merchandise from the Central Market by going first through the room which plaintiff entered on the morning in question. The cited case is not in point.
In the case of Rudolph v. Elder, 105 Colo. 105, 95 Pac. (2d) 827, the plaintiff was a guest at defendant’s hotel. She sustained an injury as the result of falling into a freight elevator shaft, adjacent to the rear entryway of the hotel. This entryway was about 15 feet long and six feet wide and led directly from the alley to the freight elevator. At the alley end was a door which at the time of the accident was open, and at the inner end was another door leading to the elevator shaft. Toward the rear of the passage, and to the left as one entered, was a door permitting access into the main lobby through what was known as the “Dutch Grill” room. Plaintiff testified that shortly after her ar*372rival at the hotel one of the bellboys, an employee, while he was removing baggage from the automobile in which she had arrived, advised her to store her car in a near-by independently-operated garage, saying: “Leave your car in the garage and come in the back entrance which is across the alley from the garage. There is a door there leading into the Dutch Grill of the hotel. Walk across the alley, go into the door, and you will find it will take you right into the lobby.” Here is an éxpress invitation and direction given the plaintiff by an employee. The premises had been entered in this manner many times; it was customary to so enter the lobby. That 'is not true in the instant case.
In Palmer v. Boston Penny Savings Bank, 301 Mass. 540, 17 N. E. (2d) 899, the court said: “The plaintiff had the right to enter the garage in order to obtain his automobile, and the defendant, whose liability depended not only upon the scope of the 'invitation extended to the plaintiff but also upon the terms of the bailment in accordance with which it had accepted the custody of the plaintiff’s property, was required to permit him to enter by the usual means furnished by the defendant and under such conditions as the defendant should properly prescribe for his reasonable safety and convenience.” The foregoing statement is self-explanatory.
In the case of Armour & Co. v. Rose, 183 Ark. 413, 36 S. W. (2d) 70, an employee of Armour’s for eight years or more had sold merchandise on Sunday to Rose, one of his customers. It was against the rules of the company for him to sell to the appellee in the way that he did. On the occasion in question, the employee Fine opened a door on the company’s premises and Rose stepped out of Fine’s way, walked three or four feet and fell into an open elevator shaft. Fine had gone purposely to the manager’s office to procure the key, and went out with Rose, and Rose followed him. While the evidence was in dispute as to whether or not the company knew that their employee salesman was transacting business with Rose, the fact remained that Fine, the employee, escorted Rose through the building, *373leading the way. Such a situation is not analogous to the instant case.
In Brett v. Century Petroleums, Inc., 302 Ill. App. 99, 23 N. E. (2d) 359, the court held: “Where plaintiff’s automobile was being repaired at filling station, she went into the ladies’ room, when she came out she entered a door leading to the greasing pits and fell into a pit, plaintiff was not an invitee to the room where the grease pits were and had no right, as an invitee, to traverse that room in its unlighted condition.” It was said in the opinion: “After giving to plaintiff the full benefit of her evidence and the law applicable thereto, we are forced to the conclusion that her injury resulted from her gross carelessness at the time of the accident and immediately prior thereto.” The judgment was reversed.
It is noted that the foregoing cases cited 'in the majority opinion do not support the conclusion reached therein. My research fails to find a case that goes to the extreme limit to permit recovery as in the instant case, and I therefore cannot agree with the majority opinion.
The motion made by the defendant for a directed verdict should have been sustained.
Simmons, C. J., and Yeager, J., concur in the dissent.